IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE MATTER OF: M.A., A JUVENILE : No. 602 MAL 2014
                                   :
                                   :
PETITION OF: M.A., A JUVENILE      : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.